NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 26, 2010
                                    Decided May 27, 2010

                                            Before

                              FRANK H. EASTERBROOK, Chief Judge

                             RICHARD A. POSNER, Circuit Judge

                              DIANE P. WOOD, Circuit Judge

No. 09‐2703
                                                     Appeal from the United States District 
UNITED STATES OF AMERICA,                            Court for the Northern District of Illinois,
     Plaintiff‐Appellee,                             Eastern Division.

       v.                                            No. 08 CR 906‐1

LUIS CONTRERAS,                                      Wayne R. Andersen,
      Defendant‐Appellant.                           Judge.

                                          O R D E R

        Between July and November 2007, Luis Contreras and his codefendant, Corey
Williams, sold three guns to an undercover federal agent.  After his arrest Contreras
confessed to participating in these sales.  He also admitted to selling cocaine since 2000 and
to participating in over 10 shootings as a “leading member” of the Latin Saints street gang. 
Contreras currently is facing state charges of attempted first‐degree murder and aggravated
battery arising from one of these shootings.  His criminal history includes two convictions
for unlawful use of a weapon, a kidnapping conviction, and over 20 other arrests.

        Contreras pleaded guilty to one count each of dealing and conspiring to deal in
firearms without a license, 18 U.S.C. §§ 922(a)(1)(A), 371, and to three counts of possession
of a firearm by a felon, id. § 922(g)(1).  The district court sentenced him to a total of 100
months’ imprisonment.  Contreras appeals, but his appointed counsel have moved to
No. 09‐2703                                                                                 Page 2

withdraw because they cannot identify any nonfrivolous argument to pursue.  See Anders v.
California, 386 U.S. 738 (1967).  Contreras has not accepted our invitation to respond to
counsel’s motion.  See CIR. R. 51(b).  We confine our review to the potential issue outlined in
counsel’s brief.  See United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002).  Because
Contreras does not want his guilty pleas set aside, counsel correctly bypass discussion of
potential issues concerning the voluntariness of Contreras’s pleas or the adequacy of the
plea colloquy.  See United States v. Knox, 287 F.3d 667, 670‐71 (7th Cir. 2002).

        In the presentence investigation report, the probation officer grouped the offenses
together as part of a common scheme or plan, see U.S.S.G. § 3D1.2(b), and set a base offense
level of 20 because Contreras had previously been convicted of a crime of violence
(kidnapping).  See U.S.S.G. § 2K2.1(a)(4)(A).  The probation officer then added 2 levels
because there were three firearms, see id. § 2K2.1(b)(1)(A), and subtracted 3 levels for
acceptance of responsibility, see id. § 3E1.1, for a total offense level of 19.  Contreras’s prior
convictions resulted in a criminal history category of IV.  See id. § 4A1.1(a), (b).  The total
offense level of 19 and criminal history category of IV yielded a guidelines imprisonment
range of 46 to 57 months.  

        At sentencing the government argued for 120 months’ imprisonment on the ground
that a sentence significantly above the guidelines range was justified by Contreras’s
criminal history and his admitted gang affiliation.  Contreras asked for a sentence of 40
months, however, emphasizing his acceptance of responsibility and pledging to renounce
gang life.  The district court sentenced Contreras to two 60‐month terms for dealing and
conspiring to deal in firearms and three 100‐month terms for the three § 922(g)(1) counts, all
running concurrently. 

        The only potential issue counsel consider is whether Contreras’s overall prison
sentence, which is 43 months above his guidelines range, is unreasonably high.  We would
uphold as reasonable an above‐guidelines sentence as long as the district court applied the
factors set forth in 18 U.S.C. § 3553(a) and adequately explained its reasons for imposing the
sentence.  See United States v. Hurt, 574 F.3d 439, 442 (7th Cir. 2009), cert denied, No. 09‐9107,
2010 WL 604233 (Mar. 22, 2010); United States v. Wise, 556 F.3d 629, 632‐33 (7th Cir. 2009);
United States v. Tockes, 530 F.3d 628, 632 (7th Cir. 2008).  Counsel correctly conclude that this
argument would be frivolous because the district court thoroughly analyzed the § 3553(a)
factors and amply justified Contreras’s sentence.  The court recounted Contreras’s extensive
criminal history, the danger that weapons dealing poses to society, and Contreras’s
previous failures to renounce his gang affiliation after serving time in prison.  The court also
considered Contreras’s difficult childhood and the fact that he accepted responsibility in
this case but concluded that a sentence within the  guidelines range of 46 to 57 months
No. 09‐2703                                                                         Page 3

would not deter Contreras from future criminal behavior.  Counsel are unable to point to
any other factor that would have compelled a lower sentence, and neither can we. 

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.